Citation Nr: 1038602	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  00-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's service 
connection claim for left ear hearing loss.  He subsequently 
perfected an appeal of that decision.

In an April 2008 decision, the Board denied entitlement to 
service connection for bilateral hearing loss and remanded the 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  In the April 2008 decision, the Board 
noted that, although the Veteran initially filed a service 
connection claim for hearing loss in the left ear only, according 
to his notice of disagreement received in August 2006, the 
Veteran clarified that he intended to file a service connection 
claim for bilateral hearing loss.  The RO, in a November 2007 
supplemental statement of the case, recharacterized the issue to 
reflect entitlement to service connection for bilateral hearing 
loss.  As such, in April 2008, the Board determined the 
recharacterization was proper and did not prejudice the Veteran.

Thereafter, the Veteran appealed the denial of service connection 
for bilateral hearing loss to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2010, the Court issued a 
Memorandum Decision in which the Board's decision as to the 
denial of service connection for bilateral hearing loss was 
vacated and remanded.  As discussed below, the Board finds that 
further development is necessary with respect to this claim and, 
therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.

The Board also notes that service connection for PTSD was granted 
in a March 2010 rating decision.  As such is a full grant of the 
benefit sought on appeal, the issue of entitlement to service 
connection for PTSD is no longer before the Board.

The Board further observes that, in prior statements, the Veteran 
indicated that he had dental trauma, a right upper extremity 
disorder, fungus on fingernails, toes, and feet, and stomach 
ulcers as a result of his military service, to include his tour 
of duty in Vietnam.  However, in January 2007 and September 2007 
letters, the RO attempted to clarify whether the Veteran was 
filing claims for service connection for such disorders.  
Subsequently, in September 2007, he has indicated that he was not 
submitting new claims.  The Veteran is advised that, if he wishes 
to seek service connection for any claimed disorder, he should so 
inform the RO.   


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for bilateral hearing loss so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this regard, the Court's January 2010 Memorandum Decision 
determined that the Board erred in failing to properly consider 
the Veteran's lay testimony that he has hearing loss as a result 
of his service and, as the Board categorically rejected the 
Veteran's lay testimony, did not properly analyze whether the 
Veteran meets the articulated standard for providing him a VA 
examination.

As the Court noted, a layperson is competent to describe symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge.  Layno v. Brown, 6 
Vet.App. 465, 469-70 (1994).  Additionally, in certain 
situations, lay evidence may be used to diagnose a Veteran's 
medical condition or establish medical etiology or nexus.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In 
the instant case, the Veteran has contended that he had hearing 
loss following his military service where he was exposed to 
acoustic trauma as a result of duties in Vietnam, that such has 
gotten worse over the years, and he currently has the hearing of 
an 80-year-old man despite being over 20 years younger.  
Moreover, the Veteran's December 1970 separation examination 
shows a diagnosis of minimal high frequency hearing loss of the 
left ear at 6000 Hertz and, at a VA examination in November 1984, 
he complained about his hearing.  Therefore, as the Veteran is 
competent to testify to in-service noise exposure and current 
decreased hearing, and his records suggest some loss of hearing, 
the Board finds that a remand is warranted in order to obtain a 
VA examination and opinion regarding the nature and etiology of 
the Veteran's claimed bilateral hearing loss.

Additionally, in a June 2006 statement, the Veteran indicated 
that he had received a company physical in 1999 in which a 
hearing problem was noted, but he did not authorize VA to obtain 
such records.  Furthermore, he has indicated more recently that, 
as he did not have the financial means, he has not sought 
treatment for his claimed bilateral hearing loss; however, in a 
May 2008 statement, he indicated that he had reported his 
difficulty hearing to various physicians.  As such, it is unclear 
whether there are any outstanding records referable to the 
Veteran's claimed bilateral hearing loss.  Therefore, while on 
remand, the Veteran should be requested to identify any 
outstanding treatment records for his bilateral hearing loss and, 
thereafter, all identified records should be obtained for 
consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding VA or non-VA treatment records 
relevant to his claimed bilateral hearing 
loss.  After securing any necessary 
authorization from him, obtain all identified 
treatment records.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral hearing loss.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to whether 
it is at least as likely as not (50 percent or 
greater likelihood) that his bilateral hearing 
loss is related to his military service, to 
include his in-service noise exposure. 

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his bilateral hearing loss, and 
the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



